Opinion issued September 30, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-05-00737-CV
  ____________

IN RE DAMIAN JOHNSON, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Damian Johnson, filed a petition for writ of mandamus complaining
that Judge Frank Rynd erred by entering an “Amended Order for Spousal Support as
Interim Attorney’s Fees.”


 
 
          We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.